DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 08/05/2022 for response of the office action mailed on 06/07/2022. Interdependent claims 1, 9, 17 and 24 are amended. Dependent claims 4, 14, 20 and 29 were previously cancelled. Therefore, claims 1-3, 5-13, 15-19, 21-28 and 30-34  are pending and addressed below.

           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
     Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2021 has been  entered.

        Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 in line 2 , “wherein receiving at least one of the first configuration or the second configuration: receiving the first configuration and the second configuration.“ should be replaced by “wherein receiving at least one of the first configuration or the second configuration, comprises: receiving the first configuration and the second configuration.”, similar to claim 12 (network)
         Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 17-18, 22-23, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (2022/0225394), Tie hereinafter, in view of Seo et al. (2022/0159702), Seo hereinafter, further in view of  3GPP TSG RAN WG1 Meeting #98-Bis; R1-1911563; Chongqing, China, October 14th – 20th , 2019, Source: MediaTek Inc, 3GPP_R1-1911563_ MediaTek  hereinafter.

Re. Claims 1 and 17, Tie  teaches a method (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. At least one combination of a minimum K0 and a minimum K2 is configured for at least one downlink BWP of the terminal device, and/or at least one combination of a minimum K0 and a minimum K2 is configured for at least one uplink BWP of the terminal device. The terminal device determines a valid minimum K0 of the downlink BWP and a valid minimum K2 of the uplink BWP based on the downlink control information.) of wireless communication (Fig. 2) performed by a user equipment (UE) (Fig. 2/Fig. 12) and a user equipment (UE)  (Fig. 2/Fig. 12) for wireless communication, comprising: memory (Fig. 12, 1220); one or more processors (Fig. 12, 1210) coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors (Fig. 12 & ¶0231 ), to cause the UE to receive at least one of a first configuration, identifying a first minimum timing value and a second minimum timing value , or a second configuration, identifying a first search space set group and a second search space set group (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. Fig. 4 & ¶0084 - A network device sends configuration information to a terminal device, and the terminal device receives the configuration information, where the configuration information includes at least one minimum K0 configured for at least one downlink BWP of the terminal device and at least one minimum K2 configured for at least one uplink BWP of the terminal device. Also, see ¶0085-¶0087. Fig. 4 & ¶0088 - the correspondence between the minimum K0 configured by the network device for the downlink BWP of the terminal device and the minimum K2 configured for the uplink BWP of the terminal device may be included in the configuration information from the network device to the terminal device, and is sent to the terminal device by the network device by using the configuration information.  Here, first minimum timing value is minimum K0 and the second minimum timing value is minimum K2, interpreted as a first configuration; Likewise,  first search space set group is the downlink BWP corresponding to  minimum K0, second search space set group is the uplink BWP corresponding to  minimum K2, interpreted as second configuration as received by a terminal device from a network device, similar to instant application at least in ¶0076); determine, based at least in part on receiving the at least one of the first configuration or the second configuration and further based at least in part on a rule for determining one or more associations, a first association between a particular minimum timing value and a particular search space set group (Fig. 4-8 & ¶0087 -  minimum K0 having the index 0 and the minimum K0 having the index 1 may be determined according to a preset rule. Fig. 4-8 & ¶0094 - DCI indicates the terminal device to switch a currently activated downlink BWP or uplink BWP; when the DCI indicates the terminal device to switch the activated downlink BWP to a to-be-activated downlink BWP, the DCI is downlink DCI used to schedule downlink data, and the indication information included in the DCI indicates one minimum K0 in a minimum K0 set of the to-be-activated downlink BWP; and when the DCI indicates the terminal device to switch the activated uplink BWP to a to-be-activated uplink BWP, the DCI is uplink DCI used to schedule uplink data, and the indication information included in the DCI indicates one minimum K2 in a minimum K2 set of the to-be-activated uplink BWP. Fig. 4-8 & ¶0096 - terminal device determine, based on the DCI, a valid minimum K0 of the downlink BWP of the terminal device and a valid minimum K2 of the uplink BWP of the terminal device. Here, valid minimum K0/valid minimum K2 is interpreted as particular minimum timing value  and the corresponding activated downlink BWP/ activated uplink BWP is interpreted as  particular search space set group; See ¶0097-¶0101),  wherein the particular minimum timing value is the first minimum timing value or the second minimum timing value, and the particular search space set group is the first search space set group or the second search space set group (Fig. 4-8 & ¶0094-¶0101; valid minimum K0/valid minimum K2 is interpreted as  particular minimum timing value  and the corresponding activated downlink BWP/ activated uplink BWP is interpreted as  particular search space set group as disclosed supra ), and  wherein the first minimum timing value and the second minimum timing value are associated with a timing for transmission or reception of a communication by the UE (Fig. 1-8 & ¶0068 - The time domain resource allocation list of the PDSCH includes a set of a slot offset (K0) between a PDCCH and the scheduled PDSCH, and a set of a start symbol and a length of the PDSCH in a slot in which the PDSCH is located….. it is considered by default that minimum K0=0 Fig. 1-8 & ¶0069 - The time domain resource allocation list of the PUSCH includes a set of a slot offset (K2) between a PDCCH and the scheduled PUSCH, and a set of a start symbol and a length of the PUSCH in a slot in which the PUSCH is located. In this case, it is considered by default that minimum K2=0. Fig. 1-8 & ¶0073 - network device indicates one minimum K0 in the minimum K0 set or one minimum K2 in the minimum K2 set by sending the DCI to the terminal device over the PDCCH.);  
Yet,  Tie does not expressly teach  monitor the particular search space set group, or commence a sleep mode, based at least in part on the DCI.
However, in the analogous art, Seo explicitly discloses  monitor the particular search space set group, or commence a sleep mode, based at least in part on the DCI. (Fig. 14/Fig. 16 & ¶0154 - cross-slot scheduling can be used for power saving purposes, the network indicates the minimum K0 to the UE (here, K0 represents a slot offset between the DCI and the PDSCH associated with the DCI, for example, when K0=1, this means that the PDSCH is transmitted to the next slot of the slot in which the PDCCH was transmitted). The UE switches to micro sleep for a period of time guaranteed by a minimum K0 after PDCCH reception. Fig. 14/Fig. 16 & ¶0155 - The same operation may be applied to K2, and K2 denotes a slot offset between the DCI and the PUSCH associated with the DCI. Fig. 14/Fig. 16 & ¶0234  - if the minimum K0 is configured or indicated, the UE may monitor only for a monitoring occasion located within 3 symbol(s) from the start of the slot or may perform monitoring only for a search space set in which the monitoring period is larger than the configured minimum K0. Fig. 14/Fig. 16 & ¶0245 - the network may configure a minimum K0 value for a specific search space set, and the network may instruct not only to monitor the search space set, but also to skip monitoring other search space sets within the interval determined by the minimum K0 value from each monitoring occasion of the corresponding search space set).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system to include Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system, because it provides an efficient mechanism in achieving power saving gain when cross-slot scheduling is used for power saving in the wireless communication system. (¶0003-¶0005, Seo)
Yet, Tie and Seo do not expressly teach receive, based at least in part on  the first association, downlink control information (DCI) that includes a combined indication of the particular minimum timing value and the particular search space set group.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses receive, based at least in part on the first association, downlink control information (DCI) that includes a combined indication of the particular minimum timing value and the particular search space set group (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)
Re. Claims 2 and 18, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claims 1 and 17.
Yet, Tie does not expressly teach wherein the sleep mode is for a duration associated with the particular minimum timing value.
However, in the analogous art, Seo explicitly discloses wherein the sleep mode is for a duration associated with the particular minimum timing value. (Fig. 14/Fig. 16 & ¶0154 - cross-slot scheduling can be used for power saving purposes, the network indicates the minimum K0 to the UE (here, K0 represents a slot offset between the DCI and the PDSCH associated with the DCI, for example, when K0=1, this means that the PDSCH is transmitted to the next slot of the slot in which the PDCCH was transmitted). The UE switches to micro sleep for a period of time guaranteed by a minimum K0 after PDCCH reception).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks to include Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system, because it provides an efficient mechanism in achieving power saving gain when cross-slot scheduling is used for power saving in the wireless communication system. (¶0003-¶0005, Seo)

Re. Claims 6 and 22, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claims 1 and 17.
Tie further teaches wherein receiving at least one of the first configuration or the second configuration: receiving the first configuration and the second configuration. (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. Fig. 4 & ¶0084 - A network device sends configuration information to a terminal device, and the terminal device receives the configuration information, where the configuration information includes at least one minimum K0 configured for at least one downlink BWP of the terminal device and at least one minimum K2 configured for at least one uplink BWP of the terminal device. Also, see ¶0085-¶0087. Fig. 4 & ¶0088 - the correspondence between the minimum K0 configured by the network device for the downlink BWP of the terminal device and the minimum K2 configured for the uplink BWP of the terminal device may be included in the configuration information from the network device to the terminal device, and is sent to the terminal device by the network device by using the configuration information.  Here, first minimum timing value is minimum K0 and the second minimum timing value is minimum K2, interpreted as a first configuration; Likewise,  first search space set group is the downlink BWP corresponding to  minimum K0, second search space set group is the uplink BWP corresponding to  minimum K2, interpreted as second configuration as received by a terminal device from a network device, similar to instant application at least in ¶0076).
Re. Claim 7, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claim 6.
Tie further teaches wherein the first configuration is received via radio resource control signaling. (Fig. 4-8 & ¶0068 - The network device also configures one or two minimum K0 values for the terminal device by using RRC signaling. …. the two configured minimum K0 values are 0 and a value configured for the minimum K0 by using the RRC signaling. Fig. 4-8 & ¶0069 - The network device also configures one or two minimum K2 values for the terminal device by using RRC signaling. ….the two configured minimum K2 values are 0 and a value configured for the minimum K2 by using the RRC signaling).

Re. Claims 8 and 23, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claims 1 and 17.
Yet, Tie and Seo do not expressly teach wherein the combined indication is in a single bit of the DCI.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the combined indication is in a single bit of the DCI. (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)

Re. Claims 31 and 33, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claims 8 and 23.
Tie further teaches wherein the other particular minimum timing value is different from the particular minimum timing value that is the first minimum timing value or the second minimum timing value (minimum K0 and minimum K2 before a determination  as made by the terminal based on DCI information for valid  minimum K0 and minimum K2 is different, see ¶0085-¶0087 &  ¶0094-¶0101), and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8 & valid minimum K2 is interpreted as the second minimum timing value for the corresponding activated uplink BWP, interpreted as the second search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8).
Yet, Tie and  Seo do not expressly teach wherein the single bit comprises a plurality of values including a value indicating the combined indication and another value indicating another combined indication of another particular minimum timing value and another particular search space set group,
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the single bit comprises a plurality of values including a value indicating the combined indication and another value indicating another combined indication of another particular minimum timing value and another particular search space set group (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tie, in view of Seo, in view of  3GPP_R1-1911563_ MediaTek,  further in view of Takeda et al. (2022/0167386), Takeda hereinafter.

Re. Claims 3 and 19, Tie,  Seo  and  3GPP_R1-1911563_ MediaTek teach claims 1 and 17.
Tie further teaches the particular minimum timing value is the first minimum timing value and the particular search space set group is the first search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8), the first minimum timing value is associated with the first search space set group and the second minimum timing value is associated with the second search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8 & valid minimum K2 is interpreted as the second minimum timing value for the corresponding activated uplink BWP, interpreted as the second search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8), the first minimum timing value is different from the second minimum timing value indicated by previous DCI received by the UE  (minimum K0 and minimum K2 before a determination  as made by the terminal based on DCI information for valid  minimum K0 and minimum K2 is different, see ¶0085-¶0087 &  ¶0094-¶0101),
Yet, Tie does not expressly teach monitoring the particular search space set group or commencing the sleep mode comprises: switching from monitoring the second search space set group  to monitoring the first search space set group.   
However, in the analogous art, Seo explicitly discloses monitoring the particular search space set group or commencing the sleep mode (Fig. 14/Fig. 16 & ¶0154 - cross-slot scheduling can be used for power saving purposes, the network indicates the minimum K0 to the UE (here, K0 represents a slot offset between the DCI and the PDSCH associated with the DCI, for example, when K0=1, this means that the PDSCH is transmitted to the next slot of the slot in which the PDCCH was transmitted). The UE switches to micro sleep for a period of time guaranteed by a minimum K0 after PDCCH reception. Fig. 14/Fig. 16 & ¶0155 - The same operation may be applied to K2, and K2 denotes a slot offset between the DCI and the PUSCH associated with the DCI. Fig. 14/Fig. 16 & ¶0234  - if the minimum K0 is configured or indicated, the UE may monitor only for a monitoring occasion located within 3 symbol(s) from the start of the slot or may perform monitoring only for a search space set in which the monitoring period is larger than the configured minimum K0. Fig. 14/Fig. 16 & ¶0245 - the network may configure a minimum K0 value for a specific search space set, and the network may instruct not only to monitor the search space set, but also to skip monitoring other search space sets within the interval determined by the minimum K0 value from each monitoring occasion of the corresponding search space set).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks to include Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system, because it provides an efficient mechanism in achieving power saving gain when cross-slot scheduling is used for power saving in the wireless communication system. (¶0003-¶0005, Seo)
Yet, Tie and Seo do not expressly teach switching from monitoring the second search space set group  to monitoring the first search space set group.
However, in the analogous art, Takeda explicitly discloses switching from monitoring the second search space set group  to monitoring the first search space set group. (Fig. 1A-1B/2A-2B/3A-3C & ¶0062 - As shown in FIG. 3A, in a case that the second K0 set described above (or the second table corresponding to the second K0 set, e.g., see FIG. 2B) is indicated or activated by the K0 set information, the UE may fall into the sleep state during at least part of a period from reception of the DCI to reception of the PDSCH scheduled by way of the DCI. Fig. 1A-1B/2A-2B/3A-3C & ¶0063 - UE detects DCI for scheduling a PDSCH in slot #n by monitoring a certain search space set. The UE may determine, based on a TDRA field value m in the DCI, a row index (for example, m+1) in the second table (for example, FIG. 2B). The UE may control the falling into the sleep state, based on a time offset K0 associated with the row index. . Fig. 1A-1B/2A-2B/3A-3C & ¶0065 - The UE may fall into a wake state (on state) in slot #n+K0 determined based on the time offset K0 to receive the PDSCH scheduled by way of the DCI described above. … the UE may fall into the wake state at the beginning of slot #n+K0, or may fall into the wake state in slot #n+K0−1. Fig. 1A-1B/2A-2B/3A-3C & ¶0067 - in a case that the UE detects DCI for scheduling a PDSCH in slot #n by monitoring a certain search space set, the UE may determine, based on a TDRA field value m in the DCI, a row index (for example, m+1) in the first table (for example, see FIG. 2A). The UE may not fall into the sleep state (or may prepare for the reception of the PDSCH) regardless of a value of a time offset K0 associated with the row index).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system and 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks to include Takeda’s invention of cross-slot scheduling in NR (New Radio)/5G wireless communication system, because it provides an efficient mechanism in reducing power consumption of a user device in the wireless communication system. (¶0001-¶0009, Takeda)





Claims  9, 12, 15-16, 24, 27, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tie , in view of 3GPP_R1-1911563_ MediaTek.

Re. Claims 9 and 24, Tie  teaches a method (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. At least one combination of a minimum K0 and a minimum K2 is configured for at least one downlink BWP of the terminal device, and/or at least one combination of a minimum K0 and a minimum K2 is configured for at least one uplink BWP of the terminal device. The terminal device determines a valid minimum K0 of the downlink BWP and a valid minimum K2 of the uplink BWP based on the downlink control information.) of wireless communication (Fig. 2) performed by network node (Fig. 14) and a network node (Fig. 14) for wireless communication (Fig. 2), comprising: memory (Fig. 14, 1421); one or more processors (Fig. 14, 1422) coupled to the memory; and instructions stored  in the memory and operable, when executed by the one or more processors (Fig. 14 & ¶0244), to cause the network node to:   transmit at least one of a first configuration, identifying a first minimum timing value and a second minimum timing value, or a second configuration, identifying a first search space set group and a second search space set group (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. Fig. 4 & ¶0084 - A network device sends configuration information to a terminal device, and the terminal device receives the configuration information, where the configuration information includes at least one minimum K0 configured for at least one downlink BWP of the terminal device and at least one minimum K2 configured for at least one uplink BWP of the terminal device. Also, see ¶0085-¶0087. Fig. 4 & ¶0088 - the correspondence between the minimum K0 configured by the network device for the downlink BWP of the terminal device and the minimum K2 configured for the uplink BWP of the terminal device may be included in the configuration information from the network device to the terminal device, and is sent to the terminal device by the network device by using the configuration information.  Here, first minimum timing value is minimum K0 and the second minimum timing value is minimum K2, interpreted as a first configuration; Likewise,  first search space set group is the downlink BWP corresponding to  minimum K0, second search space set group is the uplink BWP corresponding to  minimum K2, interpreted as second configuration as received by a terminal device from a network device, similar to instant application at least in ¶0076); transmit, based at least in part on transmitting the at least one of the first configuration or the second configuration, a first association indication for determining a first association, between a particular minimum timing value and a particular search space set group, based at least in part on a rule for determining one or more associations (Fig. 4-8 & ¶0087 -  minimum K0 having the index 0 and the minimum K0 having the index 1 may be determined according to a preset rule. Fig. 4-8 & ¶0094 - DCI indicates the terminal device to switch a currently activated downlink BWP or uplink BWP; when the DCI indicates the terminal device to switch the activated downlink BWP to a to-be-activated downlink BWP, the DCI is downlink DCI used to schedule downlink data, and the indication information included in the DCI indicates one minimum K0 in a minimum K0 set of the to-be-activated downlink BWP; and when the DCI indicates the terminal device to switch the activated uplink BWP to a to-be-activated uplink BWP, the DCI is uplink DCI used to schedule uplink data, and the indication information included in the DCI indicates one minimum K2 in a minimum K2 set of the to-be-activated uplink BWP. Fig. 4-8 & ¶0096 - terminal device determine, based on the DCI, a valid minimum K0 of the downlink BWP of the terminal device and a valid minimum K2 of the uplink BWP of the terminal device. Here, valid minimum K0/valid minimum K2 is interpreted as particular minimum timing value  and the corresponding activated downlink BWP/ activated uplink BWP is interpreted as  particular search space set group; See ¶0097-¶0101), wherein the particular minimum timing value is the first minimum timing value or the second minimum timing value, and the particular search space set group is the first search space set group or the second search space set group  (Fig. 4-8 & ¶0094-¶0101; valid minimum K0/valid minimum K2 is interpreted as  particular minimum timing value  and the corresponding activated downlink BWP/ activated uplink BWP is interpreted as  particular search space set group as disclosed supra), and wherein the first minimum timing value and the second minimum timing value are associated with a timing for transmission or reception of a communication by a user equipment (UE) (Fig. 1-8 & ¶0068 - The time domain resource allocation list of the PDSCH includes a set of a slot offset (K0) between a PDCCH and the scheduled PDSCH, and a set of a start symbol and a length of the PDSCH in a slot in which the PDSCH is located….. it is considered by default that minimum K0=0 Fig. 1-8 & ¶0069 - The time domain resource allocation list of the PUSCH includes a set of a slot offset (K2) between a PDCCH and the scheduled PUSCH, and a set of a start symbol and a length of the PUSCH in a slot in which the PUSCH is located. In this case, it is considered by default that minimum K2=0. Fig. 1-8 & ¶0073 - network device indicates one minimum K0 in the minimum K0 set or one minimum K2 in the minimum K2 set by sending the DCI to the terminal device over the PDCCH.); 
Yet, Tie  does not expressly teach transmit, based at least in part on transmitting the first association indication, downlink control information (DCI) that includes a combined indication of the particular minimum timing value and the particular search space set group. 
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses transmit, based at least in part on transmitting the first association indication, downlink control information (DCI) that includes a combined indication of the particular minimum timing value and the particular search space set group  (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)


Re. Claims 12 and 27, Tie and  3GPP_R1-1911563_ MediaTek teach claims 9 and 24.
Tie further teaches wherein transmitting the at least one of the first configuration or the second configuration comprises: transmitting the first configuration and the second configuration. (Fig. 4-8 & ¶0027 - method includes: A terminal device receives downlink control information from a network device. The downlink control information includes indication information. The indication information indicates one of at least one combination of a minimum K0 and a minimum K2 that is configured for a downlink BWP or an uplink BWP of the terminal device. Fig. 4 & ¶0084 - A network device sends configuration information to a terminal device, and the terminal device receives the configuration information, where the configuration information includes at least one minimum K0 configured for at least one downlink BWP of the terminal device and at least one minimum K2 configured for at least one uplink BWP of the terminal device. Also, see ¶0085-¶0087. Fig. 4 & ¶0088 - the correspondence between the minimum K0 configured by the network device for the downlink BWP of the terminal device and the minimum K2 configured for the uplink BWP of the terminal device may be included in the configuration information from the network device to the terminal device, and is sent to the terminal device by the network device by using the configuration information.  Here, first minimum timing value is minimum K0 and the second minimum timing value is minimum K2, interpreted as a first configuration; Likewise,  first search space set group is the downlink BWP corresponding to  minimum K0, second search space set group is the uplink BWP corresponding to  minimum K2, interpreted as second configuration as received by a terminal device from a network device, similar to instant application at least in ¶0076).


Re. Claim 15, Tie  and  3GPP_R1-1911563_ MediaTek teach claim 12.
Tie further teaches wherein the first configuration is transmitted via radio resource control signaling. (Fig. 4-8 & ¶0068 - The network device also configures one or two minimum K0 values for the terminal device by using RRC signaling. …. the two configured minimum K0 values are 0 and a value configured for the minimum K0 by using the RRC signaling. Fig. 4-8 & ¶0069 - The network device also configures one or two minimum K2 values for the terminal device by using RRC signaling. ….the two configured minimum K2 values are 0 and a value configured for the minimum K2 by using the RRC signaling).

Re. Claims 16 and 30, Tie  and  3GPP_R1-1911563_ MediaTek teach claims 9 and 24.
Yet, Tie does not expressly teach wherein the combined indication is in a single bit of the DCI.
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the combined indication is in a single bit of the DCI. (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)

Re. Claims 32 and 34, Tie  and  3GPP_R1-1911563_ MediaTek teach claims 16 and 30.
Tie further teaches wherein the other particular minimum timing value is different from the particular minimum timing value that is the first minimum timing value or the second minimum timing value (minimum K0 and minimum K2 before a determination  as made by the terminal based on DCI information for valid  minimum K0 and minimum K2 is different, see ¶0085-¶0087 &  ¶0094-¶0101), and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8 & valid minimum K2 is interpreted as the second minimum timing value for the corresponding activated uplink BWP, interpreted as the second search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8).
Yet, Tie and  Seo do not expressly teach wherein the single bit comprises a plurality of values including a value indicating the combined indication and another value indicating another combined indication of another particular minimum timing value and another particular search space set group,
However, in the analogous art, 3GPP_R1-1911563_ MediaTek explicitly discloses wherein the single bit comprises a plurality of values including a value indicating the combined indication and another value indicating another combined indication of another particular minimum timing value and another particular search space set group (Pages 8-9: §2.3 – •	The 1-bit indication in DCI format 1_1 or format 0_1 is used to jointly determine the minimum applicable K0 for the active DL BWP and the minimum applicable K2 value for the active UL BWP, which are to be applied at least after the application delay. Conclusion (for joint indication) • If only DCI format 1-1 (0-1) with the 1-bit indication is received, UE will apply the 1-bit indication to the active UL (DL) BWP.  • If both DCI format 1-1 and format 0-1, UE will apply the 1-bit indications to the active DL BWP and UL BWP, respectively. That is,  the determination process confirms to have the first timing value (e.g., K0)  to be associated with a first search space set group (e.g., active DL BWP) and the second (the other) timing value (e.g., K2)  to be associated with a second (the other) search space set  group(e.g., active  UL BWP), similar to instant application at least in ¶0078. Also, see §6.1 & §6.2);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system to include 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks, because it provides an efficient  mechanism  for a user device (UE) to dynamically adapt the minimum K0 (minimum time interval of K0 slots between PDCCH and scheduled DL packet)/K2 (minimum time interval of K2 slots between PDCCH and scheduled UL packet) for the respective downlink/uplink bandwidth parts (DL/UL BWP) in a new radio (NR) wireless communication systems. (§2.1/§2.3, 3GPP_R1-1911563_ MediaTek)




Claims  10 and  25 are rejected under 35 U.S.C. 103 as being unpatentable over Tie , in view of 3GPP_R1-1911563_ MediaTek, further in view of Seo.

Re. Claims 10 and 25, Tie  and 3GPP_R1-1911563_ MediaTek teach claims 9 and 24.
Yet, Tie  and 3GPP_R1-1911563_ MediaTek do not expressly teach wherein the DCI indicates that the UE is to monitor the particular search space set group or commence a sleep mode for a duration associated with the particular minimum timing value.
However, in the analogous art, Seo explicitly discloses  wherein the DCI indicates that the UE is to monitor the particular search space set group or commence a sleep mode for a duration associated with the particular minimum timing value. (Fig. 14/Fig. 16 & ¶0154 - cross-slot scheduling can be used for power saving purposes, the network indicates the minimum K0 to the UE (here, K0 represents a slot offset between the DCI and the PDSCH associated with the DCI, for example, when K0=1, this means that the PDSCH is transmitted to the next slot of the slot in which the PDCCH was transmitted). The UE switches to micro sleep for a period of time guaranteed by a minimum K0 after PDCCH reception. Fig. 14/Fig. 16 & ¶0155 - The same operation may be applied to K2, and K2 denotes a slot offset between the DCI and the PUSCH associated with the DCI. Fig. 14/Fig. 16 & ¶0234  - if the minimum K0 is configured or indicated, the UE may monitor only for a monitoring occasion located within 3 symbol(s) from the start of the slot or may perform monitoring only for a search space set in which the monitoring period is larger than the configured minimum K0. Fig. 14/Fig. 16 & ¶0245 - the network may configure a minimum K0 value for a specific search space set, and the network may instruct not only to monitor the search space set, but also to skip monitoring other search space sets within the interval determined by the minimum K0 value from each monitoring occasion of the corresponding search space set).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks to include Seo’s invention of a system and a method for cross-slot scheduling for power saving in a wireless communication system, because it provides an efficient mechanism in achieving power saving gain when cross-slot scheduling is used for power saving in the wireless communication system. (¶0003-¶0005, Seo)


Claims  11 and  26 are rejected under 35 U.S.C. 103 as being unpatentable over Tie , in view of 3GPP_R1-1911563_ MediaTek, further in view of Takeda.

Re. Claims 11 and 26, Tie and  3GPP_R1-1911563_ MediaTek teach claims 9 and 24.
Tie further teaches the particular minimum timing value is the first minimum timing value and the particular search space set group is the first search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8), the first minimum timing value is associated with the first search space set group and the second minimum timing value is associated with the second search space set group (valid minimum K0 / particular minimum timing value is interpreted as the first minimum timing value for the corresponding activated downlink BWP/particular search space set group, also interpreted as the first search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8 & valid minimum K2 is interpreted as the second minimum timing value for the corresponding activated uplink BWP, interpreted as the second search space set group  as disclosed in ¶0094-¶0101 along with Fig. 4-8), the first minimum timing value is different from the second minimum timing value indicated by previous DCI transmitted by th (minimum K0 and minimum K2 before a determination  as made by the terminal based on DCI information for valid  minimum K0 and minimum K2 is different, see ¶0085-¶0087 &  ¶0094-¶0101),
Yet, Tie and 3GPP_R1-1911563_ MediaTek  do not expressly teach the DCI indicates that the UE is to switch from monitoring th
However, in the analogous art, Takeda explicitly discloses the DCI indicates that the UE is to switch from monitoring th. (Fig. 1A-1B/2A-2B/3A-3C & ¶0062 - As shown in FIG. 3A, in a case that the second K0 set described above (or the second table corresponding to the second K0 set, e.g., see FIG. 2B) is indicated or activated by the K0 set information, the UE may fall into the sleep state during at least part of a period from reception of the DCI to reception of the PDSCH scheduled by way of the DCI. Fig. 1A-1B/2A-2B/3A-3C & ¶0063 - UE detects DCI for scheduling a PDSCH in slot #n by monitoring a certain search space set. The UE may determine, based on a TDRA field value m in the DCI, a row index (for example, m+1) in the second table (for example, FIG. 2B). The UE may control the falling into the sleep state, based on a time offset K0 associated with the row index. . Fig. 1A-1B/2A-2B/3A-3C & ¶0065 - The UE may fall into a wake state (on state) in slot #n+K0 determined based on the time offset K0 to receive the PDSCH scheduled by way of the DCI described above. … the UE may fall into the wake state at the beginning of slot #n+K0, or may fall into the wake state in slot #n+K0−1. Fig. 1A-1B/2A-2B/3A-3C & ¶0067 - in a case that the UE detects DCI for scheduling a PDSCH in slot #n by monitoring a certain search space set, the UE may determine, based on a TDRA field value m in the DCI, a row index (for example, m+1) in the first table (for example, see FIG. 2A). The UE may not fall into the sleep state (or may prepare for the reception of the PDSCH) regardless of a value of a time offset K0 associated with the row index).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Tie’s invention of reducing power consumption of a terminal device for improving data scheduling mechanism in NR (New Radio)/5G wireless communication system and 3GPP_R1-1911563_ MediaTek’s invention of broadcast channel design to cross-slot scheduling adaptation in next generation 5G new radio (NR) mobile communication networks to include Takeda’s invention of cross-slot scheduling in NR (New Radio)/5G wireless communication system, because it provides an efficient mechanism in reducing power consumption of a user device in the wireless communication system. (¶0001-¶0009, Takeda)

Allowable Subject Matter
Claims 5, 13, 21 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 5 –  determining a second association, between another particular minimum timing value and another particular search space set group, based at least in part on the rule for determining the one or more associations, wherein the other particular minimum timing value is different from the particular minimum timing value and is the first minimum timing value or the second minimum timing value, and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group.

Claim 13 – transmitting a second association indication for determining a second association, between another particular minimum timing value and another particular search space set group,  based at least in part on the rule for determining the one or more associations, wherein the other particular minimum timing value is different from the particular minimum timing value and is the first minimum timing value or the second minimum timing value, and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group.

Claim 21 –  determine a second association, between another particular minimum timing value and another particular search space set group, based at least in part on the rule for determining the one or more associations, wherein the other particular minimum timing value is different from the particular minimum timing value and is the first minimum timing value or the second minimum timing value, and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group.

Claim 28 –  transmit a second association indication for determining a second association, between another minimum timing value and another particular search space set group, based at least in part on the rule for determining the one or more associations, wherein the other particular minimum timing value is different from the particular minimum timing value and is the first minimum timing value or the second minimum timing value, and wherein the other particular search space set group is different from the particular search space set group and is the first search space set group or the second search space set group.






Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 9, 17 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference (except, 3GPP_R1-1911563_ MediaTek, no specific allegation in remarks as of 08/05/2022) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 There is NO specific allegation to cited prior art 3GPP_R1-1911563_ MediaTek, hence, moot.


For these reasons, it is maintained that independent claims 1 and 17 are  unpatentable over Tie (2022/0225394 [Wingdings font/0xF3] a new reference), in view of Seo (2022/0159702 [Wingdings font/0xF3] another new reference), further in view of 3GPP_R1-1911563_ MediaTek.

For similar  reasons, it is maintained that independent claims 9 and 24  are  unpatentable over Tie (2022/0225394 [Wingdings font/0xF3]  a new reference), in view of 3GPP_R1-1911563_ MediaTek.


As all other dependent claims depend either directly or indirectly from the independent claim  1, 9, 17 and 24,  similar rationale also applies to all respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467